Exhibit 10.12

2002 RESTRICTED STOCK PLAN

OF

FOSSIL, INC.

ARTICLE I. GENERAL

WHEREAS, the 2002 Restricted Stock Plan of Fossil, Inc. is being fully funded
with treasury shares contributed to the Company from a shareholder; and

WHEREAS, the Company has received a determination letter from NASDAQ that,
consequently, no stockholder approval of the Plan is required;

NOW, THEREFORE, the Plan is as follows:

SECTION 1.1. Purpose of the Plan. The Plan is intended to advance the best
interests of the Company, its Subsidiaries and its stockholders in order to
attract, retain and motivate key employees by providing them with additional
incentives through the award of shares of Restricted Stock.

SECTION 1.2. Definitions. For purposes of this Plan, the following definitions
shall apply:

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Award” means a grant under this Plan in the form of Restricted Stock.

“Award Agreement” means an agreement governing the Award entered into between
the Company and the Participant pursuant to Section 1.8.

“Board” means the Board of Directors of the Company.

“Change in Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner,
directly or indirectly, of voting securities representing thirty percent
(30%) or more of the combined voting power of the Company’s then outstanding
voting securities or, if a person is the beneficial owner, directly or
indirectly, of voting securities representing thirty percent (30%) or more of
the combined voting power of the Company’s outstanding voting securities as of
the date the particular Award is granted, such person becomes the beneficial
owner, directly or indirectly, of additional voting securities representing ten
percent (10%) or more of the combined voting power of the Company’s then
outstanding voting securities;

(ii) During any period of twelve (12) months, individuals who at the beginning
of such period constitute the Board cease for any reason to constitute a
majority of the Directors unless the election, or the nomination for election by
the Company’s stockholders, of each new Director was approved by a vote of at
least a majority of the Directors then still in office who were Directors at the
beginning of the period;

(iii) The stockholders of the Company approve (A) any consolidation or merger of
the Company or any Subsidiary that results in the holders of the Company’s
voting securities immediately prior to the consolidation or merger having
(directly or indirectly) less than a majority ownership interest



--------------------------------------------------------------------------------

in the outstanding voting securities of the surviving entity immediately after
the consolidation or merger, (B) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the assets of the Company or (C) any plan or proposal for the liquidation or
dissolution of the Company;

(iv) The stockholders of the Company accept a share exchange, with the result
that stockholders of the Company immediately before such share exchange do not
own, immediately following such share exchange, at least a majority of the
voting securities of the entity resulting from such share exchange in
substantially the same proportion as their ownership of the voting securities
outstanding immediately before such share exchange; or

(v) Any tender or exchange offer is made to acquire thirty percent (30%) or more
of the voting securities of the Company, other than an offer made by the
Company, and shares are acquired pursuant to that offer.

For purposes of this definition, the term “voting securities” means equity
securities, or securities that are convertible or exchangeable into equity
securities, that have the right to vote generally in the election of Directors.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means a committee of at least two (2) members of the Board. If it is
intended that the Committee satisfy the requirements of Rule 16b-3 under the
1934 Act and Section 162(m) of the Code, then all of the members of the
Committee, at the time of service on the Committee hereunder, should be
“Non-Employee Directors,” as defined in Rule 16b-3(b)(3) under the 1934 Act and
“Outside Directors,” as defined in Treasury Regulation Section 162-27(e)(3),
under the Code. If no Committee has been designated to administer the Plan,
references to the Committee shall be deemed to be references to the Board, whose
members shall not be required to meet the qualifications of this definition.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” means Fossil, Inc. and its successors and assigns.

“Date of Termination” of a Participant means the first day occurring on or after
the date on which a Participant is granted an Award on which the Participant is
not employed by the Company or any Subsidiary, regardless of the reason for the
termination of employment; provided, however, that a termination of employment
shall not be deemed to occur by reason of a transfer of the Participant between
the Company and a Subsidiary or between two Subsidiaries; and, further,
provided, that the Participant’s employment shall not be considered terminated
while the Participant is on a leave of absence from the Company or a Subsidiary
approved by the Participant’s employer. If, as a result of a sale or other
transaction, the Participant’s employer ceases to be a Subsidiary (and the
Participant’s employer is or becomes an entity that is separate from the
Company), the occurrence of such transaction shall be treated as the
Participant’s Date of Termination caused by the Participant being discharged by
the employer.

“Disability” with respect to any Participant has the meaning given that term or
any substantially comparable term or usage in any employment or severance
arrangement applicable to the Participant and approved by the Board or the
Committee, or in the absence of any such arrangement or term, means, except as
otherwise determined by the Committee, a condition that renders the Participant
unable, by reason of a medically determinable physical or mental impairment, to
engage in any substantial gainful activity, which condition, in the opinion of a
physician selected by the Committee, is expected to have a duration of not less
than one hundred twenty (120) days.



--------------------------------------------------------------------------------

“Eligible Participant” has the meaning given in Section 1.4.

“Expiration Date” with respect to an Award means the date established as the
Expiration Date by the Committee at the time of the grant; provided, however,
that the Expiration Date shall not be later than the earliest to occur of:
(a) if the Participant’s Date of Termination occurs by reason of death or
Disability, the one-year anniversary of such Date of Termination; or (b) if the
Participant’s Date of Termination occurs for reasons other than death or
Disability, ninety (90) days after such Date of Termination.

“Fair Market Value” of a share of Common Stock on any date of reference means
the closing price on the business day immediately preceding such date, unless
the Committee in its sole discretion shall determine otherwise in a fair and
uniform manner. For purposes of this Plan, the “Closing Price” of the Common
Stock on any business day shall be: (a) if the Common Stock is listed or
admitted for trading on any United States national securities exchange or
included in the National Market System of the National Association of Securities
Dealers Automated Quotation System (“NASDAQ”), the last reported sale price of
Common Stock on such exchange or system, as reported in any newspaper of general
circulation; (b) if the Common Stock is quoted on NASDAQ, or any similar system
of automated dissemination of quotations of securities prices in common use, the
mean between the closing high bid and low asked quotations for such day of the
Common Stock on such system; (c) if neither clause (a) nor (b) is applicable,
the mean between the high bid and low asked quotations for Common Stock as
reported by the National Quotation Bureau, Incorporated if at least two
(2) securities dealers have inserted both bid and asked quotations for Common
Stock on at least five (5) of the ten (10) preceding days; or, (d) in lieu of
the above, if actual transactions in the Common Stock are reported on a
consolidated transaction reporting system, the last sale price of the Common
Stock for such day and on such system.

“Participant” means any Eligible Participant that is granted an Award under the
Plan.

“Plan” means this 2002 Restricted Stock Plan of Fossil, Inc.

“Restricted Stock Award” means an Award of stock of the Company that is granted
pursuant to Article II that is subject to the restrictions imposed by Article
II.

“Subsidiary” of the Company means any corporation, partnership or other entity
that is designated by the Board as a participating employer under the Plan,
provided that the Company directly or indirectly owns at least twenty percent
(20%) of the combined voting power of all classes of stock of such entity or at
least twenty percent (20%) of the ownership interests in such entity.

“Withholding Tax” means any federal, state or local withholding tax liability.

SECTION 1.3. Administration of the Plan.

(a) The Plan shall be administered by the Committee. The Committee shall have
authority to interpret conclusively the provisions of the Plan, to adopt such
rules and regulations for carrying out the Plan as it may deem advisable, to
decide conclusively all questions of fact arising in the application of the
Plan, to establish performance criteria in respect of Awards under the Plan, to
certify that Plan requirements have been met for any Participant in the Plan, to
submit such matters as it may deem advisable to the Company’s stockholders for
their approval, and to make all other determinations and take all other actions
necessary or desirable for the administration of the Plan. The Committee is



--------------------------------------------------------------------------------

expressly authorized to adopt rules and regulations limiting or eliminating its
discretion with respect to certain matters as it may deem advisable to comply
with, or obtain preferential treatment under, any applicable tax or other law,
rule, or regulation. All decisions and acts of the Committee shall be final and
binding upon all affected Eligible Participants.

(b) The Committee shall designate the Eligible Participants, if any, to be
granted Awards and the amount of such Awards and the time when Awards will be
granted. All Awards granted under the Plan shall be on the terms and subject to
the conditions determined by the Committee consistent with the Plan.

SECTION 1.4. Eligible Participants. Key employees of the Company and its
Subsidiaries shall be eligible for Awards under the Plan.

SECTION 1.5. Awards Under the Plan. Awards to Eligible Participants shall be in
the form of shares of Restricted Stock.

SECTION 1.6. Shares Subject to the Plan.

(a) General Limitation. The aggregate number of shares of Common Stock that may
be issued under the Plan shall be Five Hundred Thousand (500,000) shares. If any
Award under the Plan shall expire, terminate or be canceled for any reason
without having been vested in full, or if any Award shall be forfeited to the
Company, the unexercised or forfeited Award shall not count against the above
limits and shall again become available for grants under the Plan (unless the
holder of such Award received dividends or other economic benefits with respect
to such Award, which dividends or other economic benefits are not forfeited, in
which case the Award shall count against the above limits). Shares of Common
Stock that are withheld in order to satisfy federal, state or local tax
liability, shall not count against the above limits.

(b) Additional Limitations. No more than Five Hundred Thousand (500,000) shares
of Common Stock may be subject to Restricted Stock Awards that are intended to
be “performance based compensation” (as that term is used in Section 162(m) of
the Code) may be granted.

SECTION 1.7. Other Compensation Programs. Nothing contained in the Plan shall be
construed to preempt or limit the authority of the Board to exercise its
corporate rights and powers, including, but not by way of limitation, the right
of the Board (a) to grant incentive awards for proper corporate purposes
otherwise than under the Plan to any employee, officer, director or other person
or entity; or (b) to grant incentive awards to, or assume incentive awards of,
any person or entity in connection a change of control of the Company.

SECTION 1.8. Award Agreements. Each Award shall be evidenced by an agreement
that may contain any term deemed necessary or desirable by the Committee,
provided such terms are not inconsistent with this Plan or applicable law. Each
Award Agreement shall contain the agreement of the Participant not to compete
with the business of the Company during the term of the Participant’s employment
with the Company and for a period of two years thereafter.

ARTICLE II. RESTRICTED STOCK

SECTION 2.1. Terms and Conditions of Restricted Stock Awards. Subject to the
following provisions, all Awards of Restricted Stock under the Plan to an
Eligible Participant shall be in such form and shall have such terms and
conditions as the Committee, in its discretion, may from time to time determine
consistent with the Plan.



--------------------------------------------------------------------------------

(a) Restricted Stock Award. The Restricted Stock Award shall specify the number
of shares of Restricted Stock subject to the Award, the price, if any, to be
paid by the Participant receiving the Restricted Stock Award, and the date or
dates on which the Restricted Stock will vest. The vesting and number of shares
of Restricted Stock may be conditioned upon the completion of a specified period
of service with the Company or its Subsidiaries. Unless otherwise provided in
the grant relating to the Restricted Stock Award, the shares of Restricted Stock
shall fully vest on the fifth anniversary of the date of the Award.

(b) Restrictions on Transfer. Unless otherwise provided in the grant relating to
the Restricted Stock Award, stock certificates representing the Restricted Stock
granted to a Participant shall be registered in the Participant’s name. Prior to
the shares of Restricted Stock becoming vested, such certificates shall either
be held by the Company on behalf of the Participant, or delivered to the
Participant bearing a legend to restrict transfer of the certificate until the
Restricted Stock has vested, as determined by the Committee. The Participant
shall have the right to vote and/or receive dividends on the Restricted Stock
before it has vested. Except as may otherwise be expressly permitted by the
Committee, no share of Restricted Stock may be sold, transferred, assigned, or
pledged by the Participant until such share has vested in accordance with the
terms of the Restricted Stock Award. Unless the grant of a Restricted Stock
Award specifies otherwise, in the event of a Participant’s termination of
employment before all the Participant’s Restricted Stock has vested, or in the
event other conditions to the vesting of Restricted Stock have not been
satisfied prior to any deadline for the satisfaction of such conditions set
forth in the Award, the shares of Restricted Stock that have not vested shall be
forfeited and any purchase price paid by the employee shall be returned to the
Participant. At the time Restricted Stock vests (and upon the return of such
certificates to the Company), a certificate for such vested shares shall be
delivered to the Participant (or the beneficiary designated by the Participant
in the event of death), free of all restrictions.

(c) Accelerated Vesting. Notwithstanding the vesting conditions set forth in the
Restricted Stock Award, unless the Restricted Stock Award grant or other
agreement with the Participant thereof specifies otherwise:

(i) the Committee may in its discretion at any time accelerate the vesting of
Restricted Stock or otherwise waive or amend any conditions of a grant of a
Restricted Stock Award;

(ii) all the shares of Restricted Stock shall vest upon a Change of Control of
the Company; and

(iii) all the shares of Restricted Stock shall vest upon the death of the
Participant.

SECTION 2.2. Section 83(b) Election. If a Participant receives Restricted Stock
that is subject to a “substantial risk of forfeiture,” such Participant may
elect under Section 83(b) of the Code to include in his or her gross income, for
the taxable year in which the Restricted Stock is received, the excess of the
Fair Market Value of such Restricted Stock on the Date of Grant (determined
without regard to any restriction other than one which by its terms will never
lapse), over the amount paid for the Restricted Stock. If the Participant makes
the Section 83(b) election, the Participant shall (a) make such election in a
manner that is satisfactory to the Committee, (b) provide the Company with a
copy of such election, (c) agree to promptly notify the Company if any Internal
Revenue Service or state tax agent, on audit or otherwise, questions the
validity or correctness of such election or of the amount of income reportable
on account of such election and (d) agree to such federal and state income tax
withholding as the Committee may reasonably require in its sole discretion.



--------------------------------------------------------------------------------

ARTICLE III. ADDITIONAL PROVISIONS

SECTION 3.1. General Restrictions. Each Award under the Plan shall be subject to
the requirement that, if at any time the Committee shall determine that (a) the
listing, registration or qualification of the shares of Common Stock subject or
related thereto upon any securities exchange or under any state or federal law;
(b) the consent or approval of any government regulatory body; or (c) an
agreement by the recipient of an Award with respect to the disposition of shares
of Common Stock, is necessary or desirable (in connection with any requirement
or interpretation of any federal or state securities law, rule or regulation) as
a condition of, or in connection with, the granting of such Award or the
issuance, purchase or delivery of shares of Common Stock thereunder, such Award
may not be consummated in whole or in part unless such listing, registration,
qualification, consent, approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.

SECTION 3.2. Adjustments for Changes in Capitalization. In the event of any
stock dividends, stock splits, recapitalizations, combinations, exchanges of
shares, mergers, consolidations, liquidations, split-ups, split-offs, spin-offs
or other similar changes in capitalization, or any distributions to
stockholders, including a rights offering, other than regular cash dividends,
changes in the outstanding stock of the Company by reason of any increase or
decrease in the number of issued shares of Common Stock resulting from a
split-up or consolidation of shares or any similar capital adjustment or the
payment of any stock dividend, any share repurchase at a price in excess of the
market price of the Common Stock at the time such repurchase is announced or
other increase or decrease in the number of such shares, the Committee shall
make appropriate adjustment in the number and kind of shares authorized by the
Plan, in the number, price or kind of shares covered by the Awards and in any
outstanding Awards under the Plan. In the event of any adjustment in the number
of shares covered by any Award, any fractional shares resulting from such
adjustment shall be disregarded and each such Award shall cover only the number
of full shares resulting from such adjustment.

SECTION 3.3. Amendments. The Committee shall have the authority to amend any
Award to include any provision that, at the time of such amendment, is
authorized under the terms of the Plan; provided, however, no outstanding Award
may be revoked or altered in a manner unfavorable to the holder without the
written consent of the holder.

SECTION 3.4. Cancellation of Awards. Any Award granted under the Plan may be
canceled at any time with the consent of the holder and a new Award may be
granted to such holder in lieu thereof, which award may, in the discretion of
the Committee, be on more favorable terms and conditions than the canceled
Award.

SECTION 3.5. Beneficiary. A Participant may file with the Company a written
designation of beneficiary, on such form as may be prescribed by the Committee,
to receive any shares of Restricted Stock that become deliverable to the
Participant pursuant to the Plan after the Participant’s death. A Participant
may, from time to time, amend or revoke a designation of beneficiary. If no
designated beneficiary survives the Participant, the executor or administrator
of the Participant’s estate shall be deemed to be the Participant’s beneficiary.

SECTION 3.6. Withholding. Whenever the Company proposes or is required to issue
or transfer shares of Common Stock under the Plan, the Company shall have the
right to require the holder to pay an amount in cash or to retain or sell
without notice, or demand surrender of, shares of Common Stock in value
sufficient to satisfy any Withholding Tax prior to the delivery of any
certificate for such shares (or



--------------------------------------------------------------------------------

remainder of shares if Common Stock is retained to satisfy such Withholding
Tax). Whenever Common Stock is so retained, sold or surrendered to satisfy
Withholding Tax, the value of shares of Common Stock so retained, sold or
surrendered shall be determined by the Committee, and the value of shares of
Common Stock so sold shall be the net proceeds (after deduction of commissions)
received by the Company from such sale, as determined by the Committee.

SECTION 3.7. Transferability. Except as expressly provided in the Plan or as may
be permitted by the Committee, no Award under the Plan shall be assignable or
transferable by the holder thereof except by will or by the laws of descent and
distribution. Except as expressly provided in the Plan or as may be permitted by
the Committee, during the life of the holder, Awards under the Plan shall be
exercisable only by such holder or by the guardian or legal representative of
such holder.

SECTION 3.8. Non-uniform Determinations. Determinations by the Committee under
the Plan (including, without limitation, determinations of the persons to
receive Awards; the form, amount and timing of such Awards; the terms and
provisions of such Awards and the agreements evidencing same; and provisions
with respect to termination of employment) need not be uniform and may be made
by it selectively among persons who receive, or are eligible to receive, Awards
under the Plan, whether or not such persons are similarly situated.

SECTION 3.9. No Guarantee of Employment. The grant of an Award under the Plan
shall not constitute an assurance of continued employment for any period.

SECTION 3.10. Deferred Compensation and Trust Agreements. The Committee may
authorize and establish deferred compensation agreements and arrangements in
connection with Awards under the Plan and may establish trusts and other
arrangements, including “rabbi trusts,” with respect to such agreements and
appoint one or more trustees for such trusts. Shares of Common Stock under the
Plan may also be acquired by one or more trustees from the Company, in the open
market or otherwise.

SECTION 3.11. Duration and Termination.

(a) The Plan shall terminate on December 31, 2011. Notwithstanding the
foregoing, Awards granted prior to such date may extend beyond such date, and
the terms of this Plan shall continue to apply to all Awards granted hereunder.

(b) The Board may suspend, discontinue or terminate the Plan at any time. Such
action shall not impair any of the rights of any holder of any Award outstanding
on the date of the Plan’s suspension, discontinuance or termination without the
holder’s written consent.

SECTION 3.12. Effective Date. The Plan shall be effective as of January 1, 2002.

Executed to evidence the Plan and the adoption thereof by the Board of
Directors.

 

FOSSIL, INC. By:  

/s/ T. R. Tunnell

Print Name:  

T. R. Tunnell

Title:  

EVP



--------------------------------------------------------------------------------

FORM OF RESTRICTED STOCK AWARD AGREEMENT

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), entered into as of
«Grant_Date», between Fossil, Inc., a Delaware corporation (the “Company”), and
«FirstName» «LastName» (the “Employee”).

WHEREAS, the Company has adopted the 2002 Restricted Stock Plan of Fossil, Inc.
(the “Restricted Stock Plan”) effective as of the Effective Date with the
objective of advancing the best interests of the Company, its Subsidiaries and
its stockholders in order to attract, retain and motivate key employees with
additional incentives through the award of shares of Restricted Stock;

WHEREAS, the Restricted Stock Plan provides that Eligible Participants of the
Company or its Subsidiaries, as determined in the judgment of the Committee, may
be granted an Award which may consist of grants of restricted shares of common
stock, par value $.01 per share (“Common Stock”), of the Company; and

WHEREAS, the Employee holds a position of responsibility within the Company and
the Committee has determined that the Employee is an Eligible Participant under
the Restricted Stock Plan;

NOW, THEREFORE, in consideration of the premises, the terms and conditions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Grant of Restricted Stock. Subject to the terms and conditions set forth
herein and in the Restricted Stock Plan, the Company hereby grants to the
Employee an Award of «Shares» shares of Common Stock (the “Restricted Stock”),
such number of shares being subject to adjustment from time to time as provided
in Section 3.2 of the Restricted Stock Plan and paragraph 12 hereof.

2. Restrictions on Transfer. Stock certificates representing the Restricted
Stock granted hereunder shall be registered in the Employee’s name. Prior to the
shares of Restricted Stock becoming vested, such certificates shall be held by
the Company on behalf of the Employee and shall bear a legend to restrict
transfer of the certificate until the Restricted Stock has vested, as set forth
in Paragraph 3 hereof. The Employee shall have the right to vote and/or receive
dividends on the Restricted Stock before it has vested. Except as may otherwise
may be expressly permitted by the Committee, no share of Restricted Stock may be
sold, transferred, assigned, or pledged by the Employee until such share has
vested in accordance with the terms hereof. In the event of Employee’s
termination of employment before all the Employee’s Restricted Stock has vested,
or in the event other conditions to the vesting of Restricted Stock have not
been satisfied prior to any deadline for the satisfaction of such conditions set
forth herein, the shares of Restricted Stock that have not vested shall be
forfeited and any purchase price paid by the Employee shall be returned to the
Employee. At the time Restricted Stock vests (and upon the return of such
certificates to the Company), a certificate for such vested shares shall be
delivered to the Participant (or the beneficiary designated by the Participant
in the event of death), free of all such restrictions.

3. Option Period and Vesting. The Restricted Shares granted pursuant to this
Agreement shall vest and become transferable with respect to «Vesting» of the
date hereof (it being understood that the right to transfer the Restricted
Shares shall be cumulative, so that the Employee may transfer on or after any
such anniversary that number of Restricted Shares which the Employee was
entitled to transfer but did not transfer during any preceding period or
periods).



--------------------------------------------------------------------------------

4. Termination in Event of Nonemployment. In the event that the Employee ceases
to be employed by the Company or any of its Subsidiaries for any reason other
than death, the Restricted Shares granted pursuant to this Agreement shall be
forfeited, except to the extent that they have vested and become transferable in
accordance with the provisions of paragraph 3 on the date the Employee ceases to
be so employed.

5. Accelerated Vesting. Notwithstanding the vesting conditions set forth herein:
(i) the Committee may in its discretion at any time accelerate the vesting of
Restricted Stock or otherwise waive or amend any conditions of a grant of a
Restricted Stock Award; (ii) all the shares of Restricted Stock shall vest upon
a Change of Control of the Company; and (iii) all the shares of Restricted Stock
shall vest upon the death of the Employee.

6. Assignability. The rights granted pursuant hereto shall not be assignable or
transferable by the Employee other than in accordance with Section 3.7 of the
Restricted Stock Plan. No assignment of the rights herein granted shall be
effective to bind the Company unless the Company shall have been furnished with
written notice thereof and a copy of such documents and evidence as the Company
may deem necessary to establish the validity of the assignment and the
acceptance by the assignee or assignees of the terms and conditions hereof.

7. Section 83(b) Election. If Employee is subject to a “substantial risk of
forfeiture” of the Restricted Shares granted hereunder, such Employee may elect
under Section 83(b) of the Internal Revenue Code of 1986, as amended, to include
in his gross income, for the taxable year in which the Restricted Stock is
received, the excess of the Fair Market Value of such Restricted Stock on the
date of grant (determined without regard to any restriction other than one which
by its terms will never lapse), over the amount paid for the Restricted
Stock. If the Employee makes the Section 83(b) election, the Employee shall
(a) make such election in a manner that is satisfactory to the Committee,
(b) provide the Company with a copy of such election, (c) agree to promptly
notify the Company if any Internal Revenue Service or state tax agent, on audit
or otherwise, questions the validity or correctness of such election or of the
amount of income reportable on account of such election, and (d) agree to such
federal and state income tax withholding as the Committee may reasonably require
in its sole discretion.

8. Restrictions and Related Representations. Upon the acquisition of any
Restricted Shares hereunder, the Employee may be required to enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws, the Restricted Stock
Plan or with this Agreement. In addition, the certificate or certificates
representing any Restricted Shares issued hereunder will be stamped or otherwise
imprinted with a legend in such form as the Company may require with respect to
any applicable restrictions on sale or transfer, and the stock transfer records
of the Company will reflect stop-transfer instructions, as appropriate, with
respect to such Restricted Shares.

9. Notices. Unless otherwise provided herein, any notice or other communication
hereunder shall be in writing and shall be given by registered or certified
mail. All notices by the Employee hereunder shall be directed to Fossil, Inc.,
Attention: Secretary, at the Company’s then current address. Any notice given by
the Company to the Employee hereunder shall be directed to him at his address on
file with the Company. The Company shall be under no obligation whatsoever to
advise or notify the Employee of the existence, maturity or termination of any
rights hereunder and the Employee shall be deemed to have familiarized himself
with all matters contained herein and in the Restricted Stock Plan which may
affect any of the Employee’s rights or privileges hereunder.



--------------------------------------------------------------------------------

10. Scope of Certain Terms. Whenever the term “Employee” is used herein under
circumstances applicable to any other person or persons to whom this Award may
be assigned in accordance with the provisions of Paragraph 6 of this Agreement,
the term “Employee” shall be deemed to include such person or persons. The term
“Restricted Stock Plan” as used herein shall be deemed to include the 2002
Restricted Stock Plan of Fossil, Inc. and any subsequent amendments thereto,
together with any administrative interpretations which have been adopted
thereunder by the Committee pursuant to Section 1.3 of the Restricted Stock
Plan. Unless otherwise indicated, defined terms herein shall have the meaning
ascribed to them in the Restricted Stock Plan.

11. General Restrictions. This Award is subject to the requirement that, if at
any time the Committee shall determine that (a) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law; (b) the consent or
approval of any government regulatory body; or (c) an agreement by the recipient
of an Award with respect to the disposition of shares of Common Stock, is
necessary or desirable (in connection with any requirement or interpretation of
any federal or state securities law, rule or regulation) as a condition of, or
in connection with, the granting of such Award or the issuance, purchase or
delivery of shares of Common Stock thereunder, such Award may not be consummated
in whole or in part unless such listing, registration, qualification, consent,
approval or agreement shall have been effected or obtained free of any
conditions not acceptable to the Committee.

12. Adjustments for Changes in Capitalization. In the event of any stock
dividends, stock splits, recapitalizations, combinations, exchanges of shares,
mergers, consolidations, liquidations, split-ups, split-offs, spin-offs or other
similar changes in capitalization, or any distributions to stockholders,
including a rights offering, other than regular cash dividends, changes in the
outstanding stock of the Company by reason of any increase or decrease in the
number of issued shares of Common Stock resulting from a split-up or
consolidation of shares or any similar capital adjustment or the payment of any
stock dividend, any share repurchase at a price in excess of the market price of
the Common Stock at the time such repurchase is announced or other increase or
decrease in the number of such shares, the Committee shall make appropriate
adjustment in the number and kind of shares authorized by the Restricted Stock
Plan, in the number, price or kind of shares covered by the Awards and in any
outstanding Awards under the Restricted Stock Plan. In the event of any
adjustment in the number of shares covered by any Award, any fractional shares
resulting from such adjustment shall be disregarded and each such Award shall
cover only the number of full shares resulting from such adjustment.

13. Amendments. The Committee shall have the authority to amend any Award to
include any provision that, at the time of such amendment, is authorized under
the terms of the Restricted Stock Plan; provided, however, no outstanding Award
may be revoked or altered in a manner unfavorable to the holder without the
written consent of the holder.

14. Incorporation of Restricted Stock Plan. This Agreement is subject to the
Restricted Stock Plan, a copy of which has been furnished to the Employee
herewith and for which the Employee acknowledges receipt. The terms and
provisions of the Restricted Stock Plan are incorporated by reference herein. In
the event of a conflict between any term or provision contained herein and a
term or provision of the Restricted Stock Plan, the applicable terms and
provisions of the Restricted Stock Plan shall govern and prevail.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of «Grant_Date».

 

COMPANY: FOSSIL, INC. By:  

 

«FirstName» «LastName»

 

Enclosure: 2002 Restricted Stock Plan of Fossil, Inc.